Citation Nr: 1235779	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  00-12 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a neck injury.

3.  Entitlement to service connection for residuals of a bilateral knee injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to August 1998. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.

This case was remanded by the Board in January 2006 and January 2010 for further development.  The case was then returned to the Board and the Board denied these claims in a September 2011 decision.

The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims ("Court").  In January 2012, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand ("Joint Motion"), the substance of which will be addressed further below.  An Order of the Court dated that same month granted the motion and vacated the portion of the Board's September 2011 decision that denied entitlement to service connection for a low back disorder, residuals of a neck injury, and residuals of a bilateral knee injury.  The Court then remanded these matters to the Board for compliance with the instructions in the Joint Motion.  The Court left the Board's September 2011 remand concerning entitlement to service connection for a dental disorder undisturbed.  

The RO certified this appeal to the Board in July 2011.  Subsequently, additional evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in August 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims.

In a January 2006 remand, the Board instructed the RO to "contact the [V]eteran to obtain the names and addresses of all medical care providers who have treated him for any knee, back or neck disorder since service."  The Veteran has relocated several times during the course of the appeal, and although he was sent a VA Form 21-4142 in May 2009, it appears that it was sent to the incorrect address.  A remand by the Board confers on a veteran the right to VA compliance with the terms of the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  Here, there has not been substantial compliance with the Board's January 2006 remand directives.  Therefore, the Board must remand the appeal again in order for the Veteran to be sent the appropriate notice along with VA Forms 21-4142 to his current address of record.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002).

Additionally, in January 2010, the Board remanded the Veteran's appeal so that he could be afforded a VA examination to determine the nature and etiology of the disorders currently on appeal.  Pursuant to the Board's remand directive, in March 2010, the Veteran was provided a VA joints examination.  However, as pointed out in the January 2012 Joint Motion, the March 2010 VA examiner did not provide any rationale for his negative nexus medical opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding generally that a medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two).  Again, a remand by the Board confers on a veteran the right to VA compliance with the terms of the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with those terms.  Stegall, 11 Vet. App. at 271.  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  Here, there has not been substantial compliance with the Board's January 2010 remand directives.  Therefore, the Board must remand the appeal again in order for the RO/AMC to provide the Veteran with another VA medical opinion to determine the etiology of the disorders currently on appeal.    

Further, at the Veteran's March 2010 VA examination, the VA examiner discussed a May 2004 and February 2007 magnetic resonance imaging (MRIs) and a January 2007 electromyography (EMG) and nerve conduction velocity study.  To date, these documents have not been associated with the Veteran's claim file.  The Board finds that these documents are relevant to the claims on appeal.  Thus, on remand, these records should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee, are dated from July 2003.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to obtain the names and addresses of all medical care providers who have treated him for his knee, back, and neck disorders since his active military service.  This letter should be sent to the Veteran's current mailing address, and should include VA Forms 21-4142.

If the necessary authorization is obtained from the Veteran, then the RO/AMC should associate the appropriate private medical records with the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
2.  Obtain all pertinent VA outpatient treatment records from the Memphis, Tennessee, VAMC since July 2003 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain and associate with the claims file the VA May 2004 MRI, February 2007 MRI, and January 2007 EMG, as described by the VA examiner in the March 2010 VA examination.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  The RO/AMC shall ask the original March 2010 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA joints examination to determine the etiology of his current low back disorder, bilateral knee disorder, and cervical spine disorder.  The VA examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report.  


The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's current bilateral knee disorder is casually related to his active military service?

(b)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's current lumbar spine disorder is casually related to his active military service?

(c)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's current cervical spine disorder is casually related to his active military service?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After undertaking any additional development deemed to be appropriate, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON THE NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


